
	
		I
		111th CONGRESS
		1st Session
		H. R. 375
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To enhance the security of the Western Hemisphere and
		  bolster regional capacity and cooperation to counter current and emerging
		  threats, to promote cooperation in the Western Hemisphere to prevent the
		  proliferation of nuclear, chemical, and biological weapons, to secure universal
		  adherence to agreements regarding nuclear nonproliferation, and for other
		  purposes.
	
	
		1.Short title; definitions;
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Western Hemisphere Counterterrorism and Nonproliferation
			 Act of 2009.
			(b)DefinitionsIn
			 this Act:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Foreign Affairs and the Committee on Homeland Security of the House of
			 Representatives; and
					(B)the Committee on
			 Foreign Relations and the Committee on Homeland Security and Governmental
			 Affairs of the Senate.
					(2)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
					(A)any assistance under the Foreign Assistance
			 Act of 1961 (including programs under title IV of chapter 2 of part I of such
			 Act, relating to the Overseas Private Investment Corporation), other
			 than—
						(i)disaster relief assistance, including any
			 assistance under chapter 9 of part I of such Act;
						(ii)assistance which
			 involves the provision of food (including monetization of food) or medicine;
			 and
						(iii)assistance for
			 refugees;
						(B)sales, or financing on any terms, under the
			 Arms Export Control Act; and
					(C)financing under the Export-Import Bank Act
			 of 1945.
					(3)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of which
			 has been determined by the Secretary of State, for purposes of section 6(j) of
			 the Export Administration Act of 1979, section 620A of the Foreign Assistance
			 Act of 1961, section 40 of the Arms Export Control Act, or other provision of
			 law, is a government that has repeatedly provided support for acts of
			 international terrorism.
				(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; definitions; table of
				contents.
					Title I—Counterterrorism in the Western Hemisphere
					Sec. 101. Findings.
					Sec. 102. Statement of policy regarding regional efforts to
				counter terrorism in the Western Hemisphere.
					Sec. 103. Amendments to annual country reports on
				terrorism.
					Sec. 104. Amendments to annual determination
				procedures.
					Sec. 105. Amendment to international narcotics control strategy
				report.
					Sec. 106. United States efforts in the Western
				Hemisphere.
					Sec. 107. International Law Enforcement Academy in San
				Salvador, El Salvador.
					Sec. 108. Actions regarding the Organization of American
				States.
					Sec. 109. Amendment to Department of State Rewards
				Program.
					Title II—Nonproliferation of nuclear, chemical, and biological
				weapons in the Western Hemisphere
					Sec. 201. Findings.
					Sec. 202. Statement of policy regarding the proliferation of
				weapons-related nuclear, chemical, and biological materials, technology, and
				facilities.
					Sec. 203. Statement of policy regarding the small quantities
				protocol.
					Sec. 204. Securing adherence to agreements regarding nuclear
				nonproliferation by countries in the Western Hemisphere.
					Sec. 205. Halting the proliferation of nuclear fuel
				fabrication.
					Sec. 206. Cooperation with the Proliferation Security
				Initiative.
					Sec. 207. Establishment of the Western Hemisphere
				Nonproliferation Partnership Initiative.
					Sec. 208. Prohibited transactions.
					Sec. 209. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Venezuela or Cuba.
					Title III—Western Hemisphere Regional Coordination
				Centers
					Sec. 301. Establishment of the Western Hemisphere Regional
				Coordination Centers.
					Sec. 302. Regional Security Initiative.
					Sec. 303. Authorization of appropriations.
					Title IV—Prohibitions
				on engagement with certain Western Hemisphere countries
					Sec. 401. Prohibitions on engagement with certain Western
				Hemisphere countries.
					Title V—Report
					Sec. 501. Report.
				
			ICounterterrorism
			 in the Western Hemisphere
			101.FindingsCongress finds the following:
				(1)In 2004, a
			 Lebanese individual, having entered the United States illegally from Mexico,
			 was charged with supporting Hezbollah financially and was described by the
			 United States Attorney as a fighter, recruiter and
			 fundraiser.
				(2)In
			 December 2006, the Department of the Treasury designated nine individuals and
			 two entities as part of a network that is a major financial artery to
			 Hezbollah in Lebanon and announced an effort to target Hezbollah
			 fundraising in the tri-border area of Brazil, Argentina, and Paraguay.
				(3)In 2007, the
			 Chavez regime established routine civilian airline flights between Venezuela
			 and designated State Sponsors of Terrorism, Iran, and Syria.
				(4)In October 2007,
			 Secretary of Homeland Security Michael Chertoff said, in response to a question
			 about relations between Iran and Venezuela, I think [there is] an
			 emerging threat and challenge to the West, which is the export of ideology that
			 we see among Islamist extremists in the Middle East from Iran, and the marriage
			 of that with others who, perhaps for their own reasons, have strong
			 anti-American views or who simply exploit anti-Americanism as a way of
			 promoting their own ideological or power agendas..
				(5)In November 2007,
			 Interpol’s General Assembly agreed to issue red capture notices for the arrest
			 of a Hezbollah leader and five former senior Iranian officials charged by
			 Argentina in the 1994 Argentine Mutual Jewish Association (AMIA) terrorist
			 attack, in which 85 innocent people were killed and 300 more were
			 wounded.
				(6)A
			 2007 Drug Enforcement Administration report linked nearly half of foreign
			 terrorist organizations around the world today to narcotics trade, underscoring
			 the fact that the fight against terrorism must also include a corresponding
			 fight against illicit drugs.
				(7)In February 2008,
			 Director of National Intelligence Mike McConnell reported to Congress in his
			 presentation of the Intelligence Community’s Annual Threat Assessment that the
			 governments of Ecuador, Nicaragua, and Bolivia, to varying degrees, have
			 engaged in sharply anti-U.S. rhetoric, aligned with Venezuela and Cuba—and
			 increasingly Iran—on international issues, and advocated measures that directly
			 clash with U.S. initiatives.
				(8)In
			 February 2008, a United States Federal law-enforcement official shared,
			 We’ve known for some time that Islamic extremists groups were gaining
			 momentum and exploiting the region … Iran is no exception—now with Cuba and
			 Venezuela, the door is open..
				(9)Venezuela has
			 concluded nearly 200 bilateral agreements with Iran on military cooperation,
			 the sharing of intelligence, expanding financial cooperation, and initiating
			 cultural exchanges, among others.
				(10)According to
			 United States intelligence officials, Iran possesses the potential to use its
			 close relationship with Venezuela to facilitate the smuggling of people, drugs,
			 and weapons into the Western Hemisphere through terrorist proxy groups.
				(11)In March 2008, the
			 Colombian army led a raid against the Revolutionary Armed Forces of Colombia
			 and seized computers containing documents that suggest evidence of $300,000,000
			 in payments to the extremist organization from the Venezuelan Government,
			 high-level contacts by the FARC with officials from Ecuador and Venezuela, and
			 efforts by the FARC to obtain 50 kilograms of uranium.
				(12)The
			 Inter-American Convention Against Terrorism of the Organization of American
			 States commits all State parties to establish domestic regulatory institutions
			 that eradicate the financing of terrorist offenses, cooperate with fellow
			 signatories to control borders, provide mutual legal assistance in
			 counterterrorism efforts and prosecution of terrorist offenses, and conform to
			 all other stipulations of the convention designed to prevent, punish, and
			 eliminate terrorist offenses.
				(13)In June 2008, the Department of the
			 Treasury designated two Venezuela-based supporters of Hizballah, Ghazi Nasr al
			 Din and Fawzi Kan’an, along with two travel agencies owned and controlled by
			 Kan’an, explaining it is extremely troubling to see the Government of
			 Venezuela employing and providing safe harbor to Hizballah facilitators and
			 fundraisers..
				(14)In
			 May 2008, for the third year in a row, the Department of State determined,
			 pursuant to section 40A of the Arms Export Control Act, that Venezuela was not
			 cooperating fully with United States antiterrorism efforts.
				(15)In April 2008,
			 for the fouth year in a row, the Department of State’s Annual Country Report on
			 Terrorism stated that the Government of Cuba provided safe haven to members of
			 [several Latin American terrorist groups] and maintained close relationships
			 with other state sponsors of terrorism such as Iran.
				(16)In April 2008,
			 for the fifth year in a row, the Department of State’s Annual Country Report on
			 Terrorism also noted that Venezuelan citizenship, identity, and travel
			 documents remain easy to obtain, making Venezuela a potentially attractive
			 way-station for terrorists.
				(17)August to December 2008 marked a resurgence
			 in deadly attacks by the Shining Path, a Department of State-designated foreign
			 terrorist organization, in Peru. Peruvian security officials say that while the
			 group’s numbers have dwindled, its arsenal is stronger than in the past, as
			 profits from the drug trade allow it to buy more powerful weapons.
				(18)In October 2008,
			 reports surfaced that the Chavez government, with help from Cuban military
			 advisors and FARC guerrillas, was allegedly operating a secret paramilitary
			 training camp in a closed-off tourist campground in Venezuela.
				(19)In October 2008,
			 the Department of the Treasury designated Banco Internacional de Desarollo,
			 C.A., a financial institution located in Venezuela, to be owned or controlled
			 by or acting or purporting to act for or on behalf of, directly or indirectly,
			 the Export Development Bank of Iran (EDBI). EDBI was designated for its role
			 in helping Iran violate United Nations sanctions and handle its illicit
			 transactions.
				(20)In December 2008,
			 media sources reported that Iran is using its close ties with Venezuela to
			 dodge United Nations sanctions by using aircraft from Venezuelan airline
			 Conviasa to transport computers and engine components to Syria for use in
			 missiles.
				102.Statement of
			 policy regarding regional efforts to counter terrorism in the Western
			 HemisphereTo enhance the
			 security of the Western Hemisphere and bolster regional capacity to counter
			 terrorism, it shall be the policy of the United States to promote the signing,
			 ratification, and implementation by all countries in the Western Hemisphere of
			 the following:
				(1)OAS AG/RES. 1840 (XXXII–O/02)
			 Inter-American Convention Against Terrorism.
				(2)Financial Action
			 Task Force (FATF) 40 Recommendations on Money Laundering (ML) and 9 Special
			 Recommendations (SR) on Terrorist Financing (TF).
				(3)The 1963 ICAO
			 Convention on Offences and Certain Other Acts Committed on Board
			 Aircraft.
				(4)The 1970 ICAO Convention for the
			 Suppression of Unlawful Seizure of Aircraft.
				(5)The 1971 ICAO Convention for the
			 Suppression of Unlawful Acts Against the Safety of Civil Aviation.
				(6)The 1973 United Nations Convention on the
			 Prevention and Punishment of Crimes Against Internationally Protected Person,
			 including Diplomatic Agents.
				(7)The 1979 United Nations International
			 Convention Against the Taking of Hostages.
				(8)The 1988 ICAO Protocol for the Suppression
			 of Unlawful Acts of Violence at Airports Serving International Civil Aviation,
			 Supplementary to the Convention for the Suppression of Unlawful Acts Against
			 the Safety of Civil Aviation.
				(9)The 1988 IMO Convention for the Suppression
			 of Unlawful Acts against the Safety of Maritime Navigation.
				(10)The 1988 IMO Protocol for the Suppression
			 of Unlawful Acts against the Safety of Fixed Platforms Located on the
			 Continental Shelf.
				(11)The 1991 ICAO Convention on the Marking of
			 Plastic Explosives for the Purpose of Detection.
				(12)The 1997 United Nations International
			 Convention for the Suppression of Terrorist Bombings.
				(13)The 1999 United Nations International
			 Convention for the Suppression of the Financing of Terrorism.
				(14)The 2001 United Nations S/Res/1373 Creation
			 of Counter Terrorism Committee (CTC).
				(15)The 2005 United Nations S/Res/1624
			 Prohibition of incitement to commit terrorist act or acts.
				103.Amendments to
			 annual country reports on terrorismSection 140(b) of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(b)) is
			 amended—
				(1)in
			 paragraph (4)(D), by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
				(3)by redesignating
			 the second paragraph (3) and the second paragraph (4) as paragraphs (6) and
			 (7), respectively;
				(4)in paragraph (6),
			 as so redesignated, by striking and at the end;
				(5)in paragraph (7),
			 as so redesignated, by striking the period at the end; and
				(6)by adding after
			 such paragraph (7) the following new paragraphs:
					
						(8)a comprehensive
				assessment of all United States assistance available to combat terrorism in
				each country that is a subject of such report; and
						(9)with respect to
				countries in the Western Hemisphere that are the subjects of such report, the
				level in each such country of threat posed by radical Islamist
				terrorism.
						.
				104.Amendments to
			 annual determination proceduresSection 706 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2291j–1) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(ii); by striking and at the end;
					(B)by redesignating
			 subparagraph (B) as subparagraph (C);
					(C)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)designate each country, if any, identified
				in such report in which a link has been determined to exist between illicit
				drug trafficking and a designated foreign terrorist organization and that has
				failed demonstrably, during the previous 12 months, to make substantial
				efforts—
								(i)to adhere to its
				obligations under international counterterrorism agreements; and
								(ii)to implement effective counterterrorism
				measures, including action on such issues as the rule of law, denying safe
				haven to terrorists, financing and money laundering, and law enforcement;
				and
								;
				and
					(D)in subparagraph
			 (C), as so redesignated, by inserting before the period at the end the
			 following: under subparagraph (A) or (B);
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B)(2), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)subsequent to the designation being made
				under paragraph (2)(B), the country has made substantial efforts—
								(i)to
				adhere to its obligations under international counterterrorism agreements;
				and
								(ii)to implement
				effective counterterrorism measures, including action on such issues as the
				rule of law, denying safe haven to terrorists, financing and money laundering,
				and law
				enforcement.
								;
					(3)by redesignating
			 paragraph (8) as paragraph (9); and
				(4)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)Bilateral
				agreementsIf a country
				designated under subparagraphs (A) and (B) of paragraph (2) does not receive a
				determination under subparagraphs (B) or (C) of paragraph (3), the Secretary of
				State shall negotiate with such country a bilateral agreement describing
				actions to be taken by the United States and such country to satisfy such
				determinations during the one year period following such a designation. Such a
				bilateral agreement should include a needs assessment, a bilateral action plan,
				the provision of United States training and assistance, the use of
				International Law Enforcement Academy facilities in the region, and an exchange
				of model laws and best
				practices.
						.
				105.Amendment to
			 international narcotics control strategy reportSection 489(a) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following new
			 paragraph:
				
					(9)A separate section that contains
				information relating to any links between illicit narcotics trafficking or
				money laundering and terrorists, terrorist acts, or designated foreign
				terrorist organizations (as such term is used in section 219 of the Immigration
				and Nationality Act (8 U.S.C. 1189)), and any actions taken by the United
				States Government or foreign government to address such
				links.
					.
			106.United States
			 efforts in the Western Hemisphere
				(a)DeterminationFor any country in the Western Hemisphere
			 that the President has determined—
					(1)is engaged in
			 military cooperation with a state sponsor of terrorism,
					(2)is engaged in
			 nonmarket-based trade with a state sponsor of terrorism,
					(3)is carrying out
			 policies that threaten United States national security interests, or
					(4)is not fully
			 cooperating with United States counterterrorism or nonproliferation
			 efforts,
					the President is authorized to
			 impose any of the sanctions described in subsection (b).(b)SanctionsFor any country in the Western Hemisphere
			 with respect to which the President has made a determination in accordance with
			 subsection (a), the President is authorized to—
					(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
					(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
						(A)the Export Administration Act of
			 1979;
						(B)the Arms Export Control Act;
						(C)the Atomic Energy Act of 1954; or
						(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
						107.International
			 Law Enforcement Academy in San Salvador, El Salvador
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the International Law Enforcement Academy (ILEA) in San Salvador,
			 El Salvador, should continue to serve as a critical component of United States
			 regional counterterrorism efforts.
				(b)NegotiationThe Secretary of State shall negotiate with
			 the appropriate agency entities to ensure that counterterrorism, including
			 radical Islamist extremism within the Western Hemisphere, nonproliferation, and
			 border security courses are instituted as part of the core curriculum at the
			 International Law Enforcement Academy in San Salvador.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to—
					(1)complete all
			 physical aspects of the ILEA facility in San Salvador; and
					(2)implement the ILEA
			 Global Network.
					108.Actions
			 regarding the Organization of American States
				(a)Declaration
			 regarding terrorismThe
			 Secretary of State shall direct the United States Representative to the
			 Organization of American States (OAS) to use the voice, vote, and influence of
			 the United States at the OAS to move for a declaration at the first meeting of
			 Member States of the OAS convened after the date of the enactment of this Act
			 calling on countries to systematically deny the use of their territories by
			 terrorists or terrorist organizations.
				(b)Reduction in
			 United States contribution
					(1)In
			 generalThe Secretary of
			 State shall reduce by 50 percent the amount of the United States assessed
			 contribution to the OAS for fiscal year 2009 and each subsequent fiscal
			 year.
					(2)Use of
			 funds
						(A)In
			 generalOf the amount reduced
			 pursuant to paragraph (1), not less than ten percent of such amount shall be
			 added to United States voluntary contributions to each of the organizations
			 specified in subparagraph (B) and the remaining amount shall be used to
			 establish and maintain the Western Hemisphere Regional Coordination Centers
			 under section 301.
						(B)Organizations
			 specifiedThe organizations referred to in subparagraph (A) are
			 the following:
							(i)The OAS
			 Inter-American Committee Against Terrorism (CICTE).
							(ii)The OAS Inter-American Drug Abuse Control
			 Commission (CICAD).
							109.Amendment to
			 Department of State Rewards ProgramSection 36(b) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended—
				(1)in paragraph (6),
			 by striking or at the end;
				(2)in
			 paragraph (7)(B), by striking the period at the end and inserting ;
			 or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)the arrest or conviction in any country of
				any individual wanted on terrorism charges pursuant to red notices duly issued
				by Interpol, if such reward would help advance United States interests or the
				interests of United States allies in the global struggle against international
				terrorism.
						.
				IINonproliferation
			 of nuclear, chemical, and biological weapons in the Western Hemisphere
			201.FindingsCongress finds the following:
				(1)Venezuela and Iran have established
			 extensive political, military, and economic cooperation.
				(2)Venezuela, under the government of Hugo
			 Chavez, has publicly supported Iran’s development of a capacity to enrich
			 uranium, which many observers believe is part of a nuclear weapons
			 program.
				(3)In May 2005, Chavez stated that he was
			 seeking assistance from Iran to establish a nuclear program in
			 Venezuela.
				(4)On February 4, 2006, Venezuela was one of
			 only three countries to vote against a resolution by the Board of Governors of
			 the International Atomic Energy Agency, or IAEA, to report Iran to the United
			 Nations Security Council for violating its obligations under the Nuclear
			 Non-Proliferation Treaty.
				(5)On February 15, 2006, the Speaker of the
			 Iranian parliament, Gholam Ali Haddad-Adel, stated that his government was
			 prepared to discuss providing technical assistance to a Venezuelan nuclear
			 program.
				(6)On a visit to Iran in February 2008, Abel
			 El Zabayar, a member of Venezuela’s National Assembly and Mining Commission,
			 stated that Iran will practically give away its civilian nuclear
			 technology and that if relations with Iran lead to sharing nuclear
			 technology with us, we would then give it away to our brothers in Latin America
			 once we are successful..
				(7)El Zabayar stated that Venezuela had taken
			 steps toward establishing a civilian nuclear program and that cooperation in
			 this area was being discussed with the Governments of Iran and Belarus.
				(8)Venezuela reportedly has large deposits of
			 uranium ore in the Guiana Shield region.
				(9)In 1985 the Brazilian government announced
			 that it had terminated a clandestine nuclear weapons program run by the
			 military since 1975.
				(10)In August 2005 a former high-ranking
			 Brazilian nuclear official stated that the military had continued to develop
			 elements of a nuclear weapons program into the 1990s.
				(11)On November 20, 2007, Brazilian General
			 Jose Benedito de Barros Moreira publicly called for Brazil to develop the
			 technological capacity to manufacture nuclear weapons.
				(12)The centrifuges at Brazil’s Resende uranium
			 enrichment plant can be reconfigured to produce highly enriched uranium in
			 quantities sufficient to produce several nuclear weapons annually.
				(13)Brazil has denied inspectors from the IAEA
			 full access to its uranium enrichment centrifuges at Resende on the grounds
			 that it is protecting commercial secrets.
				(14)The standoff with the IAEA was resolved
			 only by the IAEA agreeing to limit its verification methods to indirect
			 inspections without direct inspection of the centrifuges, which many
			 nonproliferation experts fear could be used as a precedent by Iran and other
			 countries to prevent IAEA inspectors from examining their suspect nuclear
			 facilities.
				(15)A prototype nuclear reactor is being
			 developed at the Armar Research Center for use in Brazil’s nuclear-powered
			 submarine program.
				(16)On February 24, 2008, the Governments of
			 Argentina and Brazil agreed to begin negotiations regarding the joint
			 development of a nuclear reactor and construction of a uranium enrichment
			 plant.
				(17)Until 1990 the Argentine Government
			 conducted a clandestine nuclear weapons program.
				(18)In December 1985 Argentina and Iran signed
			 a nuclear cooperation agreement in which Argentina agreed to supply Iran with
			 highly enriched uranium.
				(19)In 1987 and 1988 Argentina signed three
			 agreements with Iran for converting a nuclear reactor to use enriched uranium,
			 for building pilot plants for uranium-dioxide conversion and fuel
			 fabrication.
				(20)Assistance by Argentina to the Iranian
			 nuclear program was reduced, but not terminated, following pressure by the
			 United States.
				(21)Several countries in Latin America,
			 including Brazil and Argentina, have not signed and implemented an Additional
			 Protocol which provides IAEA inspectors with enhanced access to nuclear
			 facilities.
				(22)Some Western Hemisphere countries have not
			 ratified the Convention on the Prohibition of the Development, Production,
			 Stockpiling and Use of Chemical Weapons and on their Destruction, also referred
			 to as The Chemical Weapons Convention.
				(23)Several countries in Latin America have not
			 signed and ratified The Convention on the Prohibition of the Development and
			 Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their
			 Destruction, also referred to as The Biological Convention.
				202.Statement of policy
			 regarding the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities
				(a)In
			 generalTo enhance the
			 prevention of the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities, it shall be the policy of the
			 United States to—
					(1)promote the negotiation and implementation
			 by all countries of—
						(A)a comprehensive safeguards agreement with
			 the International Atomic Energy Agency (IAEA); and
						(B)an Additional Protocol to the safeguards
			 agreement;
						(2)secure guarantees by all countries of
			 unrestricted access by IAEA personnel to all nuclear-related materials and
			 facilities in territories under the control of the host country;
					(3)promote the implementation by all countries
			 of United Nations Security Council Resolution 1540; and
					(4)promote the accession to and ratification
			 and implementation of—
						(A)the Convention on the Prohibition of the
			 Development, Production, Stockpiling and Use of Chemical Weapons and on their
			 Destruction (also referred to as the Chemical Weapons Convention);
						(B)the 1980 IAEA Convention on the Physical
			 Protection of Nuclear Material;
						(C)the 2005 United Nations International
			 Convention for the Suppression of Acts of Nuclear Terrorism; and
						(D)the Convention on the Prohibition of the
			 Development and Stockpiling of Bacteriological (Biological) and Toxin Weapons
			 and on their Destruction (also referred to as the Biological Weapons
			 Convention).
						(b)Additional
			 Protocol definedIn this
			 section, the term Additional Protocol means the Protocol
			 Additional to an agreement between a country and the International Atomic
			 Energy Agency for the Application of Safeguards.
				203.Statement of
			 policy regarding the small quantities protocolBecause a Small Quantities Protocol (SQP)
			 sets aside many of the operative provisions of a general safeguards agreement,
			 the ability of the IAEA to verify that nuclear materials and facilities in a
			 country with an SQP are not being diverted for illicit purposes is
			 significantly impaired. For this reason, it shall be the policy of the United
			 States to—
				(1)oppose the negotiation by the IAEA of an
			 SQP for any country that did not have an SQP as of January 1, 2008; and
				(2)encourage every country with an SQP to
			 withdraw formally from or renegotiate that agreement for the purpose of
			 increasing transparency and eliminating any exemption or provision that could
			 restrict the ability of the IAEA to verify that a country’s nuclear materials
			 and facilities are not being diverted to impermissible uses.
				204.Securing
			 adherence to agreements regarding nuclear nonproliferation by countries in the
			 Western Hemisphere
				(a)In
			 generalThe President shall
			 use all available political, economic, and diplomatic tools to ensure that each
			 country in the Western Hemisphere—
					(1)has signed and implemented a comprehensive
			 safeguards agreement with the IAEA;
					(2)has signed and implemented an Additional
			 Protocol to its safeguards agreement;
					(3)guarantees unrestricted access for IAEA
			 personnel to all nuclear-related facilities;
					(4)has implemented the provisions of United
			 Nations Security Council Resolution 1540;
					(5)has acceded to, ratified, and fully
			 implemented the conventions referred to in section 202(a)(4);
					(6)does not negotiate
			 with the IAEA an SQP if that country did not have an SQP as of January 1, 2008;
			 and
					(7)withdraws formally
			 from or renegotiates an SQP agreement if a country has such an
			 agreement.
					(b)SanctionsFor any Western Hemisphere country that has
			 not satisfied all of the requirements specified in subsection (a), the
			 President is authorized to—
					(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
					(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
						(A)the Export Administration Act of
			 1979;
						(B)the Arms Export Control Act;
						(C)the Atomic Energy Act of 1954; or
						(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
						205.Halting the
			 proliferation of nuclear fuel fabrication
				(a)Statement of
			 policyIt shall be the policy
			 of the United States to oppose the development or acquisition by any country of
			 a capacity to fabricate nuclear fuel if such country did not have such capacity
			 as of January 1, 2008.
				(b)Prevention of
			 capacity To fabricate nuclear fuelThe President shall use all available
			 political, economic, and diplomatic tools, and shall use the voice, vote, and
			 influence of the United States in all international organizations and
			 associations of which it is a member, including the IAEA and the Nuclear
			 Suppliers Group, to prevent the development or acquisition by any country of a
			 capacity to fabricate nuclear fuel if such country did not have such capacity
			 as of January 1, 2008.
				(c)Nuclear technical
			 cooperation with the IAEAThe
			 President shall direct the United States Permanent Representative to the IAEA
			 to use the voice, vote, and influence of the United States at the IAEA to block
			 the allocation of funds for any IAEA development, environmental, or nuclear
			 science assistance or activity to a country the government of which—
					(1)the Secretary of State has determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979, section 620A
			 of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control
			 Act, or other provision of law, is a government that has repeatedly provided
			 support for acts of international terrorism;
					(2)is actively cooperating with a government
			 as described in paragraph (1);
					(3)is under investigation for a breach of or
			 noncompliance with its IAEA obligations or the purposes and principles of the
			 Charter of the United Nations; or
					(4)is in violation of its IAEA obligations or
			 the purposes and principles of the Charter of the United Nations.
					206.Cooperation
			 with the Proliferation Security Initiative
				(a)FindingsCongress finds the following:
					(1)From its inception on May 31, 2003, the
			 Proliferation Security Initiative, also referred to as the PSI, has repeatedly
			 demonstrated its effectiveness in preventing the proliferation of weapons of
			 mass destruction.
					(2)In his February 11, 2004, address at the
			 National Defense University regarding additional measures to enhance global
			 efforts against the proliferation of weapons of mass destruction President Bush
			 proposed that the work of the Proliferation Security Initiative be
			 expanded to address more than shipments and transfers. Building on the tools
			 we've developed to fight terrorists, we can take direct action against
			 proliferation networks. We need greater cooperation not just among intelligence
			 and military services, but in law enforcement, as well. PSI participants and
			 other willing nations should use the Interpol and all other means to bring to
			 justice those who traffic in deadly weapons, to shut down their labs, to seize
			 their materials, to freeze their assets. We must act on every lead. We will
			 find the middlemen, the suppliers and the buyers..
					(3)The number of countries participating in
			 PSI has steadily increased, thereby greatly enhancing its effectiveness.
					(4)Many countries in the Western Hemisphere
			 formally or informally cooperate with the PSI.
					(5)Expanded law enforcement cooperation
			 throughout the Western Hemisphere, including by means of greater coordination
			 of policies, improved communications, and enhanced capabilities would
			 significantly promote the objectives of the PSI.
					(b)Sense of
			 Congress concerning strengthening cooperation regarding
			 nonproliferationIt is the sense of Congress that—
					(1)it is in the national security interest of
			 the United States to establish comprehensive cooperation to prevent the
			 proliferation of nuclear, chemical, and biological materials in the Western
			 Hemisphere; and
					(2)the Secretary of
			 State should seek to secure the formal or informal cooperation by Western
			 Hemisphere countries for the purpose of securing the goals of the Proliferation
			 Security Initiative announced by the President on May 31, 2003.
					207.Establishment
			 of the Western Hemisphere Nonproliferation Partnership Initiative
				(a)In
			 generalThe Secretary of
			 State is authorized, in consultation with relevant United States Government
			 agencies, to negotiate with the leaders of the governments of countries in the
			 Western Hemisphere on a bilateral or multilateral basis, as appropriate,
			 international agreements under which such governments work in partnership to
			 establish an initiative to be known as the Western Hemisphere
			 Nonproliferation Partnership Initiative (NPI).
				(b)Purpose
					(1)In
			 generalThe NPI shall—
						(A)encourage the
			 establishment of contacts and cooperative relationships, including the sharing
			 of intelligence, between the responsible individuals and agencies of each
			 participant country with their counterparts in the United States Government and
			 in other participating countries; and
						(B)encourage
			 bilateral and multilateral support, cooperation, and coordination of national
			 programs and efforts to promote effective and in-depth cooperation to counter
			 the illicit acquisition or trade of weapons-related nuclear, chemical, or
			 biological materials, technology, or facilities.
						(2)Cooperative
			 programsThe cooperative programs referred to under paragraph
			 (1)(B) shall include the following:
						(A)Training for government officials and
			 agents from participating countries regarding the development and operation of
			 NPI programs.
						(B)Assistance in developing a comprehensive
			 legal and regulatory framework in each country, as appropriate, to enable the
			 establishment and effective implementation of export controls and the capacity
			 to track nuclear, chemical, and biological materials, equipment, technology,
			 and facilities.
						(C)Provision of equipment, development of
			 infrastructure, and the acquisition of other resources required by
			 participating countries to effectively carry out the tasks referred to in
			 subparagraphs (A) and (B).
						208.Prohibited
			 transactions
				(a)In
			 generalNo defense article or
			 defense service may be sold or licensed for export under this Act in a fiscal
			 year to a foreign country that the President determines and certifies to
			 Congress, not later than May 15 of the calendar year in which such fiscal year
			 begins, is carrying out policies aimed at undermining United States national
			 security interests or is not cooperating fully with United States
			 nonproliferation efforts.
				(b)WaiverThe President may waive the prohibition
			 under subsection (a) with respect to a specific transaction if the President
			 determines that such transaction is important to the national security
			 interests of the United States.
				209.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of Venezuela
			 or Cuba
				(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear program of
			 Venezuela or Cuba or transferring advanced conventional weapons or missiles to
			 Venezuela or Cuba may be submitted to the President or to Congress pursuant to
			 section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), no such
			 agreement may enter into force with such country, no license may be issued for
			 export directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, and no approval may be given for the transfer or
			 retransfer directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, until the President determines and reports to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate that the government of the country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or Cuba—
					(1)has suspended all
			 nuclear assistance to Venezuela or Cuba and all transfers of advanced
			 conventional weapons and missiles to Venezuela or Cuba; and
					(2)is committed to
			 maintaining such suspension until Venezuela or Cuba has implemented measures
			 that would permit the President to make the determination described in
			 paragraph (1).
					(b)Rules of
			 constructionThe restrictions described in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 required by the Atomic Energy Act of 1954 and any other law; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
					(2)Assisting the
			 nuclear program of Venezuela or CubaThe term assisting the
			 nuclear program of Venezuela or Cuba means the intentional transfer to
			 Venezuela or Cuba by a government, or by a person subject to the jurisdiction
			 of a government with the knowledge and acquiescence of such government, of
			 goods, services, or technology listed on the Nuclear Suppliers Group Guidelines
			 for the Export of Nuclear Material, Equipment and Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIRC/254/Rev.
			 3/Part 1, and subsequent revisions) or Guidelines for Transfers of
			 Nuclear-Related Dual-Use Equipment, Material, and Related Technology (published
			 by the International Atomic Energy Agency as Information Circular
			 INFCIR/254/Rev. 3/Part 2, and subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or CubaThe term
			 country that is assisting the nuclear program of Venezuela or Cuba or
			 transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba means—
						(A)Russia; and
						(B)any other country
			 determined by the President to be assisting the nuclear program of Venezuela or
			 Cuba or transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba.
						(4)Transferring
			 advanced conventional weapons or missiles to Venezuela or
			 CubaThe term transferring advanced conventional weapons or
			 missiles to Venezuela or Cuba means the intentional transfer to
			 Venezuela or Cuba by a government, or by a person subject to the jurisdiction
			 of a government with the knowledge and acquiescence of such government, of
			 goods, services, or technology listed on—
						(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
						(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
						IIIWestern
			 Hemisphere Regional Coordination Centers
			301.Establishment
			 of the Western Hemisphere Regional Coordination Centers
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the United States
			 Government should carry out a comprehensive and integrated approach to United
			 States counterterrorism and nonproliferation efforts, both domestically and
			 abroad; and
					(2)the Secretary of
			 State should seek to engage leaders of the governments of countries in the
			 Western Hemisphere to develop a comprehensive multilateral strategy to counter
			 current and emerging threats and prevent the proliferation of nuclear,
			 chemical, and biological weapons.
					(b)PurposeWestern
			 Hemisphere Regional Coordination Centers shall serve as joint operational
			 facilities dedicated to coordinating efforts, capacity, and intelligence among
			 participating countries to counter current and emerging threats and prevent the
			 proliferation of nuclear, chemical, and biological weapons throughout the
			 Western Hemisphere.
				(c)EstablishmentThe Secretary of State shall negotiate with
			 the leaders of the governments of countries in the Western Hemisphere on a
			 bilateral or multilateral basis, as appropriate, international agreements under
			 which such governments work in partnership to establish centers to be known as
			 the Western Hemisphere Regional Coordination Centers
			 (RCC).
				(d)Cooperation with
			 governments in the Western Hemisphere
					(1)In
			 generalThe Secretary of
			 State shall negotiate with—
						(A)the governments of
			 countries in Central and South America agreements for the establishment of one
			 RCC in a country in Central America and one RCC in a country in South America;
			 and
						(B)the Government of
			 Brazil, the Government of Argentina, and the Government of Paraguay an
			 agreement for the establishment of a RCC specifically in the tri-border
			 area.
						(2)CoordinationThe
			 Secretary of State shall negotiate with the leaders of the governments of
			 countries in the Western Hemisphere on a bilateral or multilateral basis, as
			 appropriate, agreements under which a method is established for staffing
			 parallel representatives, from each participating country or region, for each
			 United States agency represented at the relevant RCC.
					(e)Participation of
			 United States Government agencies
					(1)In
			 generalThe Secretary of
			 State, in consultation with the Director of National Intelligence and the
			 Secretary of Defense, shall determine which departments and agencies of the
			 United States Government, including the Department of Defense, the Department
			 of Energy, the Department of Homeland Security, the Department of the Treasury,
			 the Department of Justice, the Drug Enforcement Agency, and the Federal Bureau
			 of Investigation, are necessary to ensure the establishment and operation of
			 the RCCs. The Secretary of State, in consultation with the Director of National
			 Intelligence and the Secretary of Defense, shall negotiate agreements with the
			 heads of such agencies to ensure their full participation and cooperation in
			 such establishment and operation.
					(2)Assignment of
			 regional attaches and advisorsThe Secretary of State shall transfer to
			 appropriate RCCs regional attaches and advisors serving at United States
			 diplomatic and consular missions in the Western Hemisphere.
					(f)Structure
					(1)Management of
			 the RCCsThe Secretary of
			 State, in consultation with the Director of National Intelligence and the
			 Secretary of Defense, shall be responsible for the management of the RCCs,
			 including development of the budget, priorities, and programs of the
			 RCCs.
					(2)Staffing and
			 dutiesEach RCC shall have one United States Director, at least
			 one but not more than two United States Deputy Directors, and one host country
			 General Director. The United States Director and United States Deputy Directors
			 may be employees of any of the United States national security agencies and
			 shall be chosen by the Secretary of State, in consultation with the Director of
			 National Intelligence and Secretary of Defense. The Director and Deputy
			 Directors of each RCC shall keep the Chief of Mission of the United States
			 Embassies in the host country of such RCC fully informed of activities and
			 operations of such RCC.
					(3)RCC Policy
			 Board
						(A)EstablishmentThere is established the RCC Policy
			 Board.
						(B)CompositionThe
			 RCC Policy Board shall be comprised of senior representatives from the
			 departments and agencies determined by the Secretary of State, in consultation
			 with the Director of National Intelligence and the Secretary of Defense, to be
			 necessary to ensure the establishment and operation of the RCCs in accordance
			 with subsection (e).
						(C)DutiesThe
			 Policy Board shall monitor and provide guidance and oversight for the RCCs to
			 ensure that their operations are consistent with United States foreign policy
			 and law enforcement goals.
						(D)MeetingsThe
			 Policy Board shall meet bi-monthly and shall be co-chaired by officers from the
			 Office of the Coordinator for Counterterrorism of the Department of State and
			 the National Counterterrorism Center of the Office of the Director of National
			 Intelligence.
						302.Regional
			 Security Initiative
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the Latin America Regional Strategic Initiative (RSI) should
			 serve as a critical component of United States regional counterterrorism and
			 nonproliferation efforts.
				(b)Participation
			 with the RCCsThe Latin America RSI shall conduct at least one
			 inter-agency meeting at one of the three RCCs each fiscal year. The Director, a
			 Deputy Director, or both, of each RCC shall participate in all RSI meetings
			 organized by the Department of State.
				(c)ReportNot
			 later than 45 days after the conclusion of each RSI meeting, the Secretary of
			 State shall submit to the appropriate congressional committees a report, which
			 shall include a classified annex if necessary, that describes—
					(1)the defined
			 objectives of the RSI;
					(2)the extent to
			 which such objectives have been achieved;
					(3)the steps taken by
			 the United States to accomplish such objectives;
					(4)the extent of
			 cooperation by other countries in the Western Hemisphere toward achieving such
			 objectives; and
					(5)the steps the
			 United States will take in the subsequent months to accomplish such
			 objectives.
					303.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for fiscal year
			 2009 and each subsequent fiscal year to carry out this title.
			IVProhibitions on
			 engagement with certain Western Hemisphere countries
			401.Prohibitions on
			 engagement with certain Western Hemisphere countriesNothing in this Act shall be construed as
			 weakening or removing any prohibitions on United States engagement with or
			 assistance to any country in the Western Hemisphere that the Secretary of State
			 has designated as a state sponsor of terrorism for a minimum of three
			 consecutive years.
			VReport
			501.Report
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on the activities carried out to achieve the objectives described in
			 titles II and III that describe—
					(1)the extent to
			 which each such objective has been achieved;
					(2)the steps taken by
			 the United States and countries in the Western Hemisphere in the preceding
			 calendar year to accomplish such objectives;
					(3)the extent of
			 cooperation by other countries in the Western Hemisphere toward achieving such
			 objectives; and
					(4)the steps the
			 United States will take in the current calendar year to accomplish such
			 objectives.
					(b)Preparation and
			 form of reportThe report required under subsection (a) shall
			 rely on public information to the extent possible, and shall include a
			 classified annex, if necessary.
				
